Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 1 of 16

_ 4:17-cv-03877
. U
IN THE UNITED STATES DISTRICT COURT Souther" Sates 0
FOR THE SOUTHERN DISTRICT OF TEXAS 7 Fyfe
HOUSTON DIVISION | Uy 24 Oo”
Pang y big
KAMME O Clay, Cet oF,
ll
Plaintiff, CIVIL ACTION No.
4:17-cv—-03877
VS.

TEXAS A&M UNIVERSITY
JURY TRIAL DEMAND

Defendant.

i

AMAMMAMAAMAAMMAMA NH

PLAINTIFF’S SILENT SCREAM

a AA)
VAS

 

TO THE HONORABLE MAGISTRATE JUDGE NANCY K. JOHNSON:

How long can a person scream? I feel like I have been silently
screaming for a very long time. Do individuals really have
Civil Rights or is it a HR-lawyer-money-time game?

Nothing the Court can do about the lack of integrity by the
Defendant via this case, is there? That’s both very sad and
overall positive really, because in a twisted painful way it
proves the perfection of “free will”.

If the Defendant were a horse, a large dose of Zimectrin might
help; nothing more humorous than the irony of perceptions and
I prefer the pain of laughter, to the pain of tears =
everything conditional is a measure of pain; explains why

breathing is designed as a reflex.

“CROSS TRAINING”

The way I understand it: CHRISTINA ROBERTSON told JAMES B.
RAINER, who told RICHARD FEGAN to tell me, “to go home and

SILENT SCREAM 2019 1
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 2 of 16

4:17-cv-03877

change out of my costume”. 1.) I wasn’t wearing a costume. I
had merely tried on a little mask BABETTE brought to me that
morning and CHRISTINA ROBERTSON walked by in the hallway. 2.)
RICHARD FEGAN told me, he told JAMES B. RAINER that I wasn’t
wearing a costume. 3.) I had not seen JAMES B. RAINER - He
avoided me completely for years. 4.) RICHARD FEGAN told me,
JAMES B. RAINER told him to tell me anyway. = This is what
RICHARD FEGAN explained to me after I asked him, “What is it

 

now, Richard?” because he walked into my office scuffing his
feet, looking at the floor intermittently, shaking his head.
(RICHARD FEGAN is who warned Me in 2014 that if he were Me, he
would find a job someplace else.)

The next day I emailed JAMES B. RAINER suggesting, “If you are

going to assume something about me, how about making it a

a

 

POSITIVE?” That afternoon, CHRISTINA ROBERTSON came into my
—__

office and asked me not to blame JAMES, that it was her fault,

she was who told JAMES I was wearing a costume.

She said, “You KNOW we do not celebrate Halloween here.” With

 

that comment from her, I FINALLY understood why upon
retirement, the EHS Director before her, before JOHN SALSMAN,
before CHRISTOPHER MEYER had left a silly foam pumpkin head in
my desk chair without explanation in the early 2000s.

I had kept that pumpkin all those years - because it was an
unexpected smile in a work environment that tended to feel
unwelcoming toward me “being female”.

The day CHRISTINA ROBERTSON told me, “You know we do NOT
celebrate Halloween here” ~- I turned to that pumpkin-head on
the file cabinet and told her she was mistaken, explaining
where the pumpkin originated from.

After the 2016 termination, I put that pumpkin-head from the EHS
Director on top of the bookcase at home. Later, something else

CLICKED after a 2016 visit from a previous 1980s era boyfriend

SILENT SCREAM 2019 2
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 3 of 16

4:17-cv-03877

- back 30 years ago the nickname I called him then was
“Pumpkinhead”. I used to wonder WHY I felt like calling him
that.

“Pumpkinhead” was the fiancé that had the seizure and stopped
breathing the week we moved in together; it’s that 911
experience I would share back when I presented the FIRE SAFETY
presentations with SWATI KALE, who gave the LAB SAFETY portion
of the EHS annual presentations 2010-2013.

I would include my experience of having given “Pumpkinhead” CPR
that I actually learned about in middle school. I would share

how life has a way of working out - that you’1ll know what you

 

 

need to know, as you need to know it. That it’s important to
know your LOCATION. And how on campus there are fire
extinguishers about every 75’ with the building number on
their tags.

Part of my 911 story is how all I can remember is how the person
on the phone told me, “You don’t have to yell, I can hear you”
- but I could not, NOT yell.

It was 6:30am - I was deep asleep when his elbow punched me
awake. He was blue and foaming at the mouth. This was the
first or second week after I moved away from home for the
first time. I knew address from applying for the electric and
phone.

— > anyway, JAMES B. RAINER lies in his 2015 statement about me.
JAMES B. RAINER never not one time attended any FIRE SAFETY
presentation presented by Me about “what to know when you call
911”. And I never ever talked about “having sex” with my

boyfriend during any presentation.

 

I did talk about after my fiancée started breathing again, I ran
down 3 flights of stairs beating on doors, screaming for help.
When I reached the bottom floor, I realized I left him up

there alone, so I ran back upstairs.

SILENT SCREAM 2019 3
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 4 of 16

4:17-cv-03877

Back upstairs, I sat on floor dialing the phone over and over
again trying to get his mother to answer the phone - knowing
she slept with the ringer off.

My parents were in the process of moving to Florida = no cell
phones, no one'‘to call but his mother. At one point someone
answered and in a panic, I yelled everything at once at
whoever answered. Then I heard a man say, “Honey, you’ve got
the wrong number.” I hung up and kept dialing.

A blonde headed man in a light blue three piece suit walked into
the bedroom. I was still sitting on the floor with the phone
in my lap. He checked on my fiancé and said, “Looks like he’s
had a pretty bad seizure. Did you call anyone?” I only nodded
“yes”. He said, “You better get some clothes on before they
get here.” (People laughed during the presentations at that.)

Instead of getting up to get dressed, I insisted on dialing the
phone. The man in the light blue suit insisted I get some
clothes on. I had to think, “What are clothes? Where are
clothes? Why clothes?” I finally got up and put on the
jumpsuit hanging on the hook nearby, so that he would let me
keep dialing the phone which was much more important to Me
than wearing clothes.

That 750 sqft apartment must have had 12+ firemen and whoever
inside - I was still sitting on the floor, dialing the phone.
“Pumpkinhead’s” mother answered finally. I made sure it was
her and then I explained what was going on and to meet me at
the hospital.

While my.fiancé was in the hospital having tests run, we went to
breakfast. Turned out, the phone ringer was off, she dreamed
that someone was screaming at her to ANSWER THE PHONE. She

answered the phone in her sleep.

 

When we returned to the hospital, the doctor told us that it was

a good thing he had moved in with me, because if I hadn’t been

SILENT SCREAM 2019 . 4
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 5 of 16

4:17-cv-03877

there he would have died. That it appeared he had been having

seizures in his sleep, but slept alone so he didn’t know.

When “Pumpkinhead” visited me in August of 2016, he brought a
bag of jewelry I had left behind back in 1989. Inside was a
ring that had belonged to my grandmother MeeMee. Her husband
was a Fire Chief - but he died of lung cancer before I was
born.

After I forced myself to write this Complaint and mail it to
STXCOURT on 12/12/2017, “12*" Man Woman Day”, I decompressed by
using up a bottle of decoupage. I took pages from MeeMee’s
bible and covered this large letter O, the dashboard of My
SATURN and assorted other things - to relax, wind down, find
some PEACE..

The case number 4:17-cv-03877 was created 12/26/2017. December
26 is My grandmother MeeMee’s date of birth.

There’s allot more schematic sync type things... God’s plan is all

 

there is -— We choose our perceptions. I’ve been breathing for

 

awhile; I was seated in the same office, same desk September

 

 

27, 1999 to May 1, 2015. I kept observing as the men were
hired, promoted and moved on - most often it was younger men
£__-_———__-___.

than Me. I passed the training and exams offered to Me - but I

 

 

was not allowed to use the 2005-2016 Certifications of

Pyrotechnics or Flame Effects.

I am deeply disappointed that I expected integrity from a System

—$$—§___—

that expected “Immunity”.

I’ve been trying to read “legal” whatever - I have difficulty
breathing and focusing on it. I haven’t decided if I will mail

this to you or not.

SILENT SCREAM 2019 5
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 6 of 16

4:17-cv-03877

I would like to ask the Court for more time for whatever I am
supposed to do next.. When I email the Defendant to notify them
about the request for more time = instead of an answer, I get
more questions. Feels like a stall for time to Me, as not

having lawyer experience, I do not speak “legal” very well.

I have plenty of FACTS. I have plenty of EVIDENCE. I have at

———— eee
least one witness. I refrain from asking others because of the

 

potential for further retaliations.

The Defendant kept asking Me, “WHAT IS YOUR RELIGION?” during
the 2019 deposition. It reminds Me of CHRISTINA ROBERTSON and
the “Halloween costume attitude” = “CROSS TRAINING”. The
essence of “Cross Training Inspectors” was to make all of them <_

the SAME.

< ie The way I understand this so far, Civil Rights Policy &

Procedure is as effective as the individuals employed by the

 

employer who is held accountable by Title VII. And all these
years I have been employed by a part of a SYSTEM that claims
immunity and “rule 12b” because it’s “STATE”.

And then the “STATE” claims I’m am employed by the “Flagship” of

 

4
a SYSTEM. And somehow that is’ not” connected —- certainly is

advertised as connected. I continue to receive mail telling Me

 

that I am a TAMU SYSTEM employee.

The part of LAW that confuses Me most, besides the panic-anxiety
associated with the idea of learning RULES & PROCEDURE to go
through another complaining process about the same initial

- complaint - is having to locate a case that has experienced

whatever happened already???

SILENT SCREAM 2019 6
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 7 of 16

4:17-cv-03877

The ultimately irony: If I had decided to be an attorney, I most
likely would not be on the receiving end of everything the

Defendant did 1992-2016.

Honestly, (

ee Ne
KammeO V

Today is Sunday 07-21-2019. I tend to write/research in-between
inside and eureisen 7 hoy coe 32 Se = not so much anything
else because there has been so much irony & inconsistency. I
flip flop between what I imagine “matters” and ‘

Anyway - I felt like going inside today, instead of sitting by
My pool that reminds Me PSALM 23 is My Grandmother Annabelle’s
favorite Bible verse. (This experience has often felt like My

“valley of darkness”.)

 

Cleaning up, I came across a tan purse that had some old copies
of documents. I was putting them away - to downsize and toss
out that old tan bag. And as I put the papers away I looked at
them. (Same mouse, desk & location September 27, 1999 to May
Ly 2OLS]

The documents that read that I was hired by JAMES B. RAINER
showed up today. God/Universe is BINGO-AWESOME... no one doubts
the Sun rising, while simultaneously doubting LIGHT
sees/knows/prepares all.

I’ve been attempting to explain to the Court that the Defendant
“restructured” the department EHS where I was employed 1999-
2016 to cover up the fact that the Defendant supported and

 

SILENT SCREAM 2019 7
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 8 of 16
4:17-cv-03877

encouraged the discrimination/emotional abuse I have been

 

subjected to for over a decade.
The Defendant submitted a declaration from CHRISTINA ROBERSTON
recently [DKT 50-2] that claims I was “transferred” in 1999.
——

. —> FACT: I was interviewed and hired by JAMES B. RAINER. He was

promoted over and over again by the Defendant while I remained

 

in the same location and desk 1999-2015.

The Defendant removed that desk like a fire drill on May 1, 2015
and left the space by the window vacant, while putting My best
friend BABETTE PERKINS in the desk next to that stark empty

 

space.

The Defendant refused BABETTE’s 2015 request to move her new

 

desk next to that window. While I was moved into the location
and desk, that had previously been BABETTE PERKINS’ office.
This all occurred the same week that the TAMU Council wrote the
TXOAG about My request for My employee file, TAMU addressing
Me as “Mr.0”_- days later is when I noticed the title change
to “Occupational”, all the month of May 2015. (grocery list of
passive aggressive behaviors by the Plaintiff - that when
viewed singularly = grains of emotional quicksand.) *insert

————

legal definition of emotional abuse here*

 

Physical abuse and scars are visible to the eye and therefore
less difficult to prove. Emotional abuse is a mixture of
circumstances and perceptions - it is invisible but can be
just as or more painful as any physical experience.

The thing about emotional abuse is how it replays in the’ mind

 

over and over again. Each thought is relived with less

surprise... How to decide “normal” or “acceptable”?

SILENT SCREAM 2019 8
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 9 of 16

4:17-cv-03877

Compared to the 1990 out-of-body experience, everything via
conditional reality is a measure of pain. Perception creates
oC,
“acceptable”.
The first thing I felt upon “re-entry” 1990 was the blood in My
teeth had stopped moving -— My entire face HURT as the blood
turned in the roots of My teeth. I have a pretty high

“Compared to most.

tolerance for pain
I went back to the hospital just over a year after My son was
born - to see if I was crazy? I read page 3 of the file where
the graph showed My blood pressure was 19/11 at 12:05am. That
was the day that I believed the experience. .
————___
I didn’t plan on telling anyone, but as the years have built one
experience on top of the other - I have felt compelled to
share My experience, that God REALLY IS LOVE. CY

It is up to the perceptions/free will of whoever hears Me what

they decide to believe. I am honest. Words are noise vibration

 

 

perception.
God is GOD no matter what We think or not.
What changes is our experience of ourselves.
eh
I apologize if this is too long or “unprofessional” = So far,
the people that have referred to Me as “unprofessional” are the

ones that bullied and lied about Me.

If it is required for Me to comprehend laws and legal process
after having been through so much already - I would like to
request a leave of Court.

God’s plan = I am along for the experience:

What I remember: I returned to My body 1990 to be a supportive,
loving parent - the job at TAMU was about paying the bills and

KinderCare hours. It didn’t make sense to create student loan

SILENT SCREAM 2019 9
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 10 of 16

4:17-cv-03877

debt for the potential opportunity of a promotion or raise,

especially when I was already denied so many other

 

opportunities by the Defendant = accused of “being female” and
a *

“having long, curly, red, unprofessional hair.”
CHRISTINA ROBERTSON is not someone that I trust, for a list of
——
reasons/experiences, no matter what her education or job

title.

Crazy depends on who I am compared against - I am normal for Me,

given My experiences so far.

Thank you.

pn- 26° 2M

SILENT SCREAM 2019 10
 

TEXAS A&M UNIVERSITY

Human Resources Department
College Station, Texas 77843-1475
(409) 845-5154
FAX (409) 847-8877

Employment Office
MEMORANDUM September 13, 1999
TO: Christopher M. Meyer
Environmental Health & Safety
Mail Stop 4472
FROM: Laurence H. Potts, Jr.

Associate Director of Human Resources

SUBJECT: Employment Application: Kamme Wilson
Hiring Supervisor: James Rainer
VAC: 991521 Title: Safety & Health Technician I

Attached is the original Employment Application of the above named employee who was
recently hired by your department. This application is an integral component of the employee's
official personnel file established and maintained by the hiring department. Texas A&M
University System Policy 33.99.01, Employment Practices, states: "Employment applications
and relevant data on applicants who are hired should be kept throughout their employment and
for at least five years after their employment terminates.”

When an employee transfers from one University department to another, Texas A&M
University Rule 33.99.99.M1, Official Personnel File, indicates that the personnel file is
transferred to the new department. Please ensure that this important document is properly filed
and maintained in the employee's official personnel file.

If you have any questions about this, please do not hesitate to contact me or Virginia Parker
at 2-1015 or by e-mail, mparker@tamu.edu.

ATTACHMENT

SILENT SCREAM - 4.17-cv-03877 Kamme O vs TAMU
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 12 of 16

 

9-19-1999 1:55PM eRe P.
Texas A&M University
Employment Office
College Station, Texas 77843-1475
Phone: (409) 845-5154 September 10, 1999 Fax: (409) 847-8877
TO: mw (< CUM Zh
Dept: nyironmental Health & Safety
Vac: 1521, Safety & Health Technician I
Fax#: 845-1348
PIN/PAN: 02-0258
From: Steve Smith
Staffing Specialist
Pages: 3 (including cover sheet)

Subject: Hiring Certificate, Survey, and Hiring Summary

Attached is your Hiring Certificate. Please send the Hiring Certificate with the request for Form 500
to payroll for processing. I encourage you to complete the survey as customer service and your

satisfation are important to us.

You receive a referral document with each application, but when the vacancy is closed, you will also -
receive a summary hiring report listing all applicants. Keep the referral documents for two years with
applications, resumes, interview notes and other hiring documents. Complete the Hiring|/Summary
indicating who was hired, who was and was not interviewed and the reasons why applicants were not
hired; then, return it to the Employment Office to complete our files. You will receive this Hiring

Summary within the next few days.
If you have any questions, please let me know.

Confidentiality Notice

This message is intended for the use of the person named above and may contain information that is confidential. Any dissemination|or disclosure of
this information by persons other than the named recipient is prohibited. Ifyou have received this communication in error, please notify us immediately

by phoning (409) 845-5154. Thank you.
SILENT SCREAM - 4.17-cv-03877_  Kamme O vs TAMU

 

 

 
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 13 of 16

From: O, Kamme

Sent: Friday, November 01, 2013 1:31 PM

To: Rainer, James

Cc: Robertson, Christina; k_amme_o@yahoo.com
Subject: "Costume"

James,

It is My understanding that You instructed Richard to “send Me home to change out of My
costume”, that “Babette had already been instructed to go home and change” yesterday.

| don’t recall seeing You yesterday? And since | wasn’t dressed in a costume, I’m guessing You did
not actually see Me either?

Next time please do not just assume the worst about Me.

If You are going to assume something — how about it be a POSITIVE?

And also ~ when | texted Babette to inquire how She was “having been sent home to change” ~ My
text was the FIRST She had heard of any of it. She had the afternoon scheduled OFF and had gone
home for the day. And it is interesting that She had been in a meeting earlier & crossed paths with
other Managers — Who didn’t address the dress She was wearing, so | guess it took some TIME to
come to a consensus if the dress was “appropriate” or not?

| have to wonder too — Babette was in a meeting with assorted Managers/People — How come no
One said anything to Her immediately — if indeed, Her dress/outfit was “inappropriate”? Why the
wait? What exactly was “inappropriate” about the dress?

In the 21+ years previously at TAMU and the 14 being with EHS, | don’t recall any directive as to NOT
being able to dress for Halloween (as long as You could still perform the job). So perhaps some
NOTICE from the Department, prior to a holiday such as Halloween, as to what is expected would be
appropriate/helpful?

Either way —| was certainly surprised by Richard being told to tell Me to “change My costume” when

| wasn’t wearing one.

KO

Kamme 0 | Fire Inspector Il!
Environmental Health and Safety | Texas A&M University

SILENT SCREAM - 4.17-cv-03877 Kamme O vs TAMU
Case 4:17-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 14 of 16

From: Kamme O <aggiecarpentermom@gqmail.com>
To: houston_operation@txs.uscourts.gov

 

Date: Thursday, July 25, 2019 11:56PM
Subject: pjease BLACK OUT the SS#. next to last page of "SILENT SCREAM"

 

Mailed a document tonight - I missed blacking out the SS# on the next to the last page.
Document is titled "SILENT SCREAM" - 4:17-cv-03877

Envelope could arrive Friday or Monday.. I just mailed it regular mail.

I drew a horse on the back and a cartoon of Myself on the front.... easy to spot.

Thank You,
KO

(stress = Breathing = Silent Scream)
 

' 2503 WINING &.

Case 4:17- RAMMED” 51 Filed on 07/29/19 in TXSD Page 1 15. of 16 y ‘. _ Bada
HEARNE , TX 17859 , at ;

 

erscoyer
! USToON!
20.80% lOO ©

Houston TK 1208 EEE

  

| N TE G @ tr Toe Pages |

ee LA Petr tee No PP deh ro ee ;

 

POT ey oe.
cao
Case 4:17/-cv-03877 Document 51 Filed on 07/29/19 in TXSD Page 16 of 16
}

} a

 

 
